DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al. (US 2005/0199719 A1) in view of Wang et al. (US 2009/0026267 A1).
Regarding claim 1, Hepworth teaches a code reader, comprising: a first imager and a second imager configured to capture an image with different field of views (606a, 606b, Fig. 6); a first illuminator and a second illuminator configured to project a different illumination pattern (604a, 604b); a processor operably coupled to the imagers and the illuminators (Fig. 10), the processor configured to: activate the first imager and the first illuminator as a receiver pair responsive to detecting a first condition; activate the second imager and the second illuminator as a receiver pair responsive to detecting a second condition (Fig. 5); and decode an optical code using an image captured by the selected receiver pair (818).
Hepworth lacks the alternating illumination.
Wang teaches activating a first imager and a first illuminator as a receiver pair with the second illuminator not active, and activating a second imager and a second illuminator as a receiver pair with the first illuminator not active (Configuration G, Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art to provide configurations in which the imagers are activated with alternating illumination because there may be situations in which illumination from both sources at once causes issues with reading the code. In these cases, it will be required for a configuration in which only one of the sources is active, as taught by configuration G in Wang.
Regarding claim 2, Hepworth teaches wherein the first imager has a near FOV and the second imager has a far FOV (Fig. 6).
Regarding claim 3, Hepworth teaches wherein the first and second conditions are based, at least in part, on a determination of code size of an optical code on an object within its field of views [0052].
Regarding claim 4, Hepworth teaches wherein the first and second conditions are based, at least in part, on a determination of a target distance of an object within its field of views [0052].
Regarding claim 5, Hepworth teaches wherein the target distance is determined based on at least one of a time of flight measurement, laser triangulation, or passive focus run with best contrast evaluation [0052].
Regarding claim 6, Hepworth teaches wherein the first and second conditions are based, at least in part, on a determination of a code resolution of an optical code of an object within its field of views [0052].
Regarding claim 7, Hepworth teaches wherein the code reader is incorporated within one of a handheld scanner, a presentation scanner, a scan engine, a fixed scanner, a top down reader associated with a fixed scanner, a mobile computer, a point of sale system, a vision system, a robotic system, an automated driving system, or a machine vision system [0002].
Regarding claim 8, Hepworth teaches wherein the processor is configured to perform a switch operation from activating the first illuminator to activating the second illuminator or from activating the second illuminator to activating the first illuminator responsive to detecting a changing condition (Based on brightness calculation or field info, Fig. 5, Fig. 9).
Regarding claim 9, Hepworth teaches wherein the switch operation occurs over a plurality of frames following the changing condition (each image frame 528 is processed, Fig. 5).
Regarding 10, Hepworth teaches wherein the switch operation occurs over a next frame following the changing condition (each image frame 528 is processed, Fig. 5).
Regarding claim 11, Hepworth teaches wherein the switch operation includes the processor gradually fading out one illuminator while fading in the other illuminator (any activation and deactivation of an illumination source will involve fading in or out, Fig. 5).
Regarding claim 12, Hepworth teaches wherein the processor gradually fades the illuminators by gradually mixing active illuminators with a changing duty cycle (combination of IR LED and Red LED – [0032]).
Regarding claim 13, Hepworth in view of Wang teaches the above.
Regarding claim 14, Hepworth teaches further comprising:
determining the target distance of the object;
selecting the first imager and the first illuminator pair for activation responsive to the target distance being less than a near threshold (near field); and
selecting the second imager and the second illuminator pair for activation responsive to the target distance being greater than a far threshold (far field) (Fig. 6).
Regarding claim 15, Hepworth teaches wherein if the target distance is between the near threshold and the far threshold, the method further comprises:
capturing a first image with the first imager and determining a code resolution for the code identified in the first image; capturing a second image with the second imager and determining a code size for the code identified in the second image; and selecting either the first imager and the first illuminator pair or the second imager and the second illuminator pair for activation based, at least in part, on the code resolution determined from the first image and the code size determined from the second image (image processed to determine near or far field – [0052]).
Regarding 16, Hepworth teaches wherein the code resolution is determined by calculating a pixel per module (PPM) value for the first image (location of code in image will differ based on PPM – [0052]).
Regarding claim 17, Hepworth teaches wherein the code size is determined from determining a bounding box surrounding the code identified in the second image (location of code in image – [0052]).
Regarding claim 18, Hepworth wherein selecting includes: selecting the first imager and the first illuminator pair responsive to the calculated PPM value being less than a maximum PPM threshold for the first imager and the code size being greater than a field of view size for the second imager; and selecting the second imager and the second illuminator pair responsive to the calculated PPM value being greater than a maximum PPM threshold for the first imager and the code size being less than a field of view size for the second imager (graphical code location within the image determines which imager to use, based on fields of view of the respective imagers – [0052]).
Regarding claim 19, Hepworth teaches further comprising:
comparing the target distance with a middle threshold in between the near threshold and the far threshold (near and far field dividing line);
selecting the first illuminator for activation with both the first imager and the second imager responsive to the target distance being less than the middle threshold; and
selecting the second illuminator for activation with both the first imager and the second imager responsive to the target distance being greater than the middle threshold (threshold between far and near field determines which illuminator/imager to use – [0052]).
Regarding claim 20, Hepworth teaches further comprising:
comparing the target distance with a middle threshold in between the near threshold and the far threshold (determination of near or far for graphical code);
selecting the first illuminator for activation with both the first imager and the second imager responsive to the target distance being less than the middle threshold; and
selecting the second illuminator for activation with both the first imager and the second imager responsive to the target distance being greater than the middle threshold [0052],
wherein comparing the target distance with the middle threshold only occurs when insufficient code information is determined for at least one of the code resolution or the code size (if code quality is low in both fields, brightness is used to determine near or far – [0052]).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Wang and are required by the amendments regarding the illumination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876